JohnsoN, Judge:
Tbis appeal for reappraisement bas been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto :
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, that the market value or the price, at the time of exportation to the United States of the earthenware articles and smoking pipes covered by the Appeal to Reappraisement enumerated on schedule “A” hereto attached and made part hereof, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was in each instance the appraised value less the amount added to meet advances made by the Appraiser in similar cases and that there is no foreign value.
IT IS FURTHER STIPULATED AND AGREED, that this appeal to reap-praisement be submitted on this stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe earthenware articles and smoking pipes bere involved, and that sucb value in eacb instance was tbe appraised value, less tbe amount added to meet advances made by tbe appraiser in similar cases.
Judgment will be entered accordingly.